Citation Nr: 0425275	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  98-04 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, including an undiagnosed illness manifested by 
low back pain.

2.  Entitlement to service connection for a disability 
manifested by numbness, aching, and tingling of the thighs, 
including an undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by loss of hair on the legs, including an 
undiagnosed illness.

4.  Entitlement to service connection for right and left knee 
disabilities, including an undiagnosed illness manifested by 
knee pain.

5.  Entitlement to service connection for right and left 
shoulder disabilities, including an undiagnosed illness 
manifested by shoulder pain.

6.  Entitlement to service connection for a right elbow 
disability, including an undiagnosed illness manifested by 
right elbow pain.

7.  Entitlement to service connection for a left elbow 
disability, including an undiagnosed illness manifested by 
left elbow pain.

8.  Entitlement to service connection for a cervical spine 
disability, including an undiagnosed illness manifested by 
neck pain.

9.  Entitlement to service connection for a left wrist 
disability, including an undiagnosed illness manifested by 
left wrist pain.

10.  Entitlement to service connection for a right wrist 
disability, including an undiagnosed illness manifested by 
right wrist pain.

11.  Entitlement to service connection for a disability 
manifested by memory loss, including an undiagnosed illness.

12.  Entitlement to service connection for headaches, 
including an undiagnosed illness.

13.  Entitlement to service connection for a 
gastrointestinal/stomach disability, including an undiagnosed 
illness manifested by abdominal problems.

14.  Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder and an 
undiagnosed illness manifested by fatigue.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from April 1960 to April 
1963 and November 1990 to July 1991 as an Army National Guard 
member (including service in Southwest Asia in support of 
Operation Desert Shield/Storm from January to June 1991).  In 
addition, he had unverified periods of duty for training 
(DUTRA) with the Army National Guard apparently between 
January 1977 and June 1996.  Periods of active duty for 
training (ACDUTRA) that have been verified so far are:  May 
6-21, 1977; May 12-27, 1978; August 4-18, 1979; June 14-28, 
1980; May 14-30, 1981; August 5-21, 1982; February 26-27, 
1983; March 5-6, 1983; April 9-10, 1983; May 7-8, 1983; 
August 17-September 3, 1983; September 14-28, 1983; September 
29-30, 1983; May 1-19, 1984; June 3, 1984; August 3-18, 1984; 
April 19-21, 1985; July 25-August 10, 1985; August 23-
September 6, 1986; April 30-May 16, 1987; and September 7-30, 
1987.  Appellant was also a federal civil service technician 
with the National Guard prior to 1996 disability retirement.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from September 1997 and July 1999 rating 
decisions by the Buffalo, New York, Regional Office (RO), 
which denied service connection for a low back condition, 
including an undiagnosed illness manifested by low back pain; 
a disorder manifested by numbness, aching, and tingling of 
the thighs, including undiagnosed illness; a disorder 
manifested by loss of hair on the legs, including undiagnosed 
illness; a respiratory disorder manifested by excessive 
coughing, including undiagnosed illness; a skin condition 
manifested by healing sore problems, including undiagnosed 
illness; a bone spur of the left heel, including undiagnosed 
illness; right and left knee disorders, including undiagnosed 
illness manifested by knee pain; right and left shoulder 
disorders, including undiagnosed illness manifested by 
shoulder pain; a right elbow disorder, including undiagnosed 
illness manifested by right elbow pain; a cervical spine 
disorder, including undiagnosed illness manifested by neck 
problems; a left elbow disorder, including undiagnosed 
illness manifested by left elbow pain; a left wrist disorder, 
including undiagnosed illness manifested by left wrist pain; 
a disorder manifested by memory loss, including undiagnosed 
illness; headaches, including undiagnosed illness; a 
gastrointestinal/stomach disorder, including undiagnosed 
illness manifested by abdominal problems; a right wrist 
disorder, including undiagnosed illness manifested by right 
wrist pain; and a psychiatric disability, including post-
traumatic stress disorder and undiagnosed illness manifested 
by fatigue.  In his April 1998 Substantive Appeal, appellant 
withdrew from appellate status the issues of entitlement to 
service connection for a respiratory disorder manifested by 
excessive coughing, including undiagnosed illness; a skin 
condition manifested by healing sore problems, including 
undiagnosed illness; and a bone spur of the left heel, 
including undiagnosed illness.  See 38 C.F.R. § 20.204 
(2003).

In an August 2000 decision, the Board denied said appellate 
issues.  Appellant subsequently appealed the August 2000 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  During the pendency of that appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. § 5100 et seq. (West 2002)) became law.  In an April 
2001 Order, the Court granted a March 2001 opposed Motion for 
Remand filed by appellee (the Secretary of the VA) to vacate 
said Board decision and remand the case for readjudication 
consistent with the Act.  In September 2001, the Board 
remanded the case to the RO for readjudication consistent 
with the Act.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Appellant and/or his 
attorney will be notified by VA if further action is required 
on his part.


REMAND

In an April 1998 Substantive Appeal filed with respect to the 
September 1997 rating decision's denial of service connection 
for certain claimed disabilities, appellant checked off a box 
therein requesting a personal hearing at "a local VA office 
before the BVA" (i.e., a Travel Board hearing).  However, in 
a subsequent May 2000 Substantive Appeal filed with respect 
to the July 1999 rating decision's denial of service 
connection for certain other claimed disabilities, appellant 
checked off a box therein indicating that he did not want a 
BVA hearing.  A May 2000 written statement from his then 
service organization representative requested that the case 
be forwarded to "Washington instead of a videoconference."  
In response to a May 2000 hearing clarification letter, 
appellant checked off a line therein indicating that he no 
longer wanted a hearing and desired that the case be 
forwarded to the Board, which it was.  

However, in a recent written statement received in January 
2004, appellant stated that "I requested to appear for a 
hearing at the regional office some years ago, but was never 
granted the opportunity.  If it would advance my case, I 
would certainly look forward to the chance."  Consequently, 
the Board construes appellant's recent statement as a request 
for a hearing before a hearing officer at the RO and/or a 
hearing at the RO before a Board Member (a Travel Board 
hearing).  Since Travel Board hearings are scheduled by the 
RO (See 38 C.F.R. § 20.704(a) (2003)), as are hearings before 
a hearing officer at the RO, the Board is remanding the case 
for that purpose, in order to satisfy procedural due process 
concerns.  

With regard to another procedural matter, the RO sought 
appellant's service medical records and, in August 1996, his 
April 1960-April 1963 service medical records were obtained 
from the National Personnel Records Center (NPRC) and certain 
November 1990-July 1991 service medical records were obtained 
directly from a State Army National Guard Adjutant General's 
Office.  However, very few service medical records for that 
second period of active service were obtained (mainly just a 
few May 1991 and November 1990 records) and it is unclear 
whether additional service medical records for that second 
period of active service may be available.  Additionally, 
although a few National Guard DUTRA medical records dated in 
the 1980's and in October 1990 were obtained, no other 
medical records during his nearly two-decade DUTRA period 
between January 1977 and June 1996 have been obtained or 
specifically sought by the RO.  Additionally, the RO has not 
attempted to verify appellant's subsequent periods of DUTRA 
as an National Guard member between 1987 and June 1996, or 
identified such DUTRA periods as either ACDUTRA or inactive 
duty training (INACDUTRA).  Since the appellate issues 
involve service connection, an attempt to obtain all 
available service medical records and DUTRA medical records 
and to verify the subsequent DUTRA periods would obviously 
appear warranted.

With regard to another matter, it does not appear that 
appellant has been afforded appropriate VA examinations with 
medical opinions rendered as to the etiology of the claimed 
disabilities that may be manifested.  It appears that 
additional medical clarification as to the etiology of 
appellant's claimed disabilities might prove beneficial in 
resolving these service connection appellate issues, 
particularly after the RO attempts to obtain any additional 
service/DUTRA medical records.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact appellant 
and/or his attorney and request 
clarification as to whether a hearing 
before a hearing officer at the RO and/or 
a hearing at the RO before a Board Member 
(a Travel Board hearing) is desired.  The 
RO should schedule such requested hearing 
or hearings, and provide the appellant 
and his attorney notice thereof in 
accordance with appropriate provisions.  

2.  The RO should request the service 
department, NPRC, appellant's Army 
National Guard unit(s)/Office of the 
Adjutant General, or any other 
appropriate organization to obtain (a) 
any additional, available service medical 
records pertaining to the second period 
of active service (from November 1990 to 
July 1991), (b) any additional Army 
National Guard DUTRA medical records that 
may be available between January 1977 and 
June 1996, and (c) any additional service 
and DUTRA personnel/administrative 
records.  

The appropriate organization should also 
provide written verification of the dates 
of each period of INACDUTRA and ACDUTRA 
for the record (other than the already 
verified period from May 1977 to 
September 1987).  

Additionally, reasonable efforts should 
be expended to attempt to substantiate 
appellant's allegation of exposure to 
environmental agents while serving in the 
Southwest Asia theater of operations 
during the Persian Gulf War; and the RO 
should attempt to confirm information 
which appellant may provide concerning 
such exposure.  

Any such records obtained should be 
associated with the claims folders.  In 
the event that records are unavailable, 
this should be noted in writing in the 
claims folders.  

3.  Appellant and his attorney should be 
advised that he may submit alternative 
forms of evidence to support his claims, 
such as statements/affidavits from 
service/DUTRA medical personnel and 
"buddy" statements/affidavits.  

4.  With respect to appellate issues 
involving entitlement to service 
connection for a low back condition, 
including an undiagnosed illness 
manifested by low back pain; a disorder 
manifested by numbness, aching, and 
tingling of the thighs, including 
undiagnosed illness; a disorder 
manifested by loss of hair on the legs, 
including undiagnosed illness; right and 
left knee disorders, including 
undiagnosed illness manifested by knee 
pain; right and left shoulder disorders, 
including undiagnosed illness manifested 
by shoulder pain; a right elbow disorder, 
including undiagnosed illness manifested 
by right elbow pain; a cervical spine 
disorder, including undiagnosed illness 
manifested by neck problems; a left elbow 
disorder, including undiagnosed illness 
manifested by left elbow pain; a left 
wrist disorder, including undiagnosed 
illness manifested by left wrist pain; a 
disorder manifested by memory loss, 
including undiagnosed illness; headaches, 
including undiagnosed illness; a 
gastrointestinal/stomach disorder, 
including undiagnosed illness manifested 
by abdominal problems; a right wrist 
disorder, including undiagnosed illness 
manifested by right wrist pain; and a 
psychiatric disability, including post-
traumatic stress disorder and undiagnosed 
illness manifested by fatigue, the RO 
should arrange appropriate VA 
examinations, and the examiners should 
opine, with degree of probability 
expressed in terms of it is at least as 
likely as not (i.e., is there at least a 
50 percent probability), as to the 
etiology of any claimed disabilities 
currently manifested (i.e., is any such 
claimed disability currently manifested, 
and if so, is each causally or 
etiologically related to appellant's 
military duty, including periods of 
DUTRA, active service, and active service 
in the Persian Gulf)?  If any such 
claimed disability preexisted military 
duty, did each undergo a permanent 
increase in severity during military duty 
beyond natural progression of underlying 
disease process?  

The entire claims folders should be 
reviewed by the examiners prior to 
examinations.  All indicated tests and 
studies should be accomplished.  To the 
extent medical opinion is needed on 
whether any such claimed disability may 
be related to exposure to environmental 
agents in Southwest Asia, such opinion 
should be obtained as part of the 
examinations.  The examiners should 
adequately summarize the relevant medical 
history and clinical findings, including 
that contained in any military medical 
records, and provide detailed reasons for 
the medical conclusions reached.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the reports.  

5.  The RO should review any additional 
evidence submitted and readjudicate the 
appellate issues, under all appropriate 
statutory and regulatory provisions and 
legal theories, including 38 C.F.R. 
§ 3.317.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he and/or his attorney receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


